DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 2 reference number 212b is used to describe two different features.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
Paragraph [0003] Line 6: the wording should be changed from “his both” to “both of his”
Paragraph [0003] Line 11: the wording should be changed from “at a same time” to “at the same time”
Paragraph [0004]: examiner is unsure what applicant is trying to say in the final sentence. Consider rewording.
Paragraph [0005]: US2003/0069569A1 teaches an ultrasound device not a comfort attachment for a ladder.
Paragraph [0007]:
Paragraph [0017]: the wording should be changed from “first aperture is same as” to “first aperture in the same as”
Paragraph [0038]: Line 1: wording should be changed from “exposing” to “exposure”
Appropriate correction is required.
Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  Claims 3 and 5 both reference “water resistance material” the word “resistant” should be used rather than “resistance”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is unclear to the examiner how an aperture can be attached to anything. An aperture can be in a structure but not attached to it. For the 
Additionally, claim 11 is rejected because it is unclear to the examiner how an aperture can have a flat portion or a folded portion. An aperture is a hole and, as such, cannot have flat portions, or folded portions. 
Dependent claims not directly named are rejected for being dependent upon a rejected base claim.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allred et al. (2010/0018801).
Claim 1: Allred et al. discloses an attachable pad to attach to a ladder, the attachable pad comprising: a main frame including a middle portion (Fig. 7; 102), the middle portion being substantially a flat surface (Fig. 7; 102), a first end portion attached to a first end of the middle portion (Fig. 7; 216), the first end portion folded to a first folding degree towards a first side of the middle portion (Fig. 7; 216),  a second (Fig. 7; 216),  the second end portion folded to the first folding degree towards the first side of the middle portion (Fig. 7; 216),  a first aperture attached to an upper left portion of a second side of the middle portion (Fig. 7; 720), a second aperture attached to an upper right portion of the second side of the middle portion (Fig. 7; 720), the second aperture being substantially same as the first aperture (Fig. 7; 720), and a mechanism to attach the first aperture and the second aperture to the second side of the middle portion (Fig. 7; 720).
Claim 6: Allred et al. discloses the device of claim 1, further comprising: a hole in the middle portion (Fig. 5; 260) for handling the attachable pad.
Claim 7: Allred et al. discloses a first plurality of holes in the middle portion to support a first kind of fasteners (Fig. 7; 720); and 
a second plurality of holes in the middle portion support a second kind of fasteners (Fig. 7; 720 and para [0071] lines 11-15).  
Claim 8: Allred et al. discloses the device as described above, wherein the attachable pad (Fig. 7; 102) is attached to the side rails of the ladder via the first aperture and the second aperture (Fig. 7; 720). 
Claim 9: Allred et al. discloses the attachable pad is attached to one or more rungs of the ladder via the first aperture and the second aperture (Fig. 7).  
Claim 12: Allred et al. discloses the attachment mechanism comprising at least one of: one or more nuts and bolts, one or more screws, and one or more rivets (Fig. 7; 720 and para [0071] lines 11-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Allred et al. 

(2010/0018801).

Claim 10: Allred et al. fails to specifically disclose the first folding degree is about 30 degrees to about 45 degrees (Fig. 6; 654); however, examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachable ladder pad of Allred et al. to use folding degrees of 30 to 45 degrees in order to attach the side portion of the attachable pad to the side rails of the ladder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ladder attachment of Allred et al. to use folding degrees of 30 to 45 degrees, as taught by Allred et al., to create an angle between the middle and side portions and allowing the pad to be attached to the side rails of the ladder.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Allred et al. (2010/0018801) in view of Fraser (2004/0069569).
Claim 2: Allred et al. discloses the device of claim 1, but fails to disclose a cushion. 
However, Fraser discloses a first cushion (Fig. 1; 12) on the first side of the main frame and covering at least partially the first side of the main frame. 
Allred et al. to include a cushion, as taught by Fraser, in order to provide a comfortable area for the user to lean against for long durations.
Claim 4: While Allred et al. and Fraser fail to specifically disclose 11ILP092 a second cushion on the second side of the main frame and covering at least partially the second side of the main frame, Fraser teaches placing a cushion on a side of the frame to cover a side of the frame. 
Therefore, examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachable ladder pad to include a cushion on both sides of the frame to allow for interchangeability, as well as, additional coverage area of the cushioned surface.
 Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Allred et al. (2010/0018801) in view of Fraser (2004/0069569), and in further view of Enloe (2020/0011132).
Claim 3: Allred et al. and Fraser disclose the device of claim 2, but fail to disclose a cushion made of water-resistant materials.  
However, Enloe discloses a ladder pad using water-resistant materials (Para [0033] last sentence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachable ladder pad of Allred et al. and Fraser to include water-resistant materials, as taught by Enloe, to prevent damage to the pad by absorption of water.
Claim 5: While Allred et al. and Fraser fail to disclose 11ILP092a second cushion including a water-resistant material, Enloe teaches forming a cushion of water-resistant material (Para [0033] last sentence). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachable ladder pad of Allred et al. and Fraser to include water-resistant materials, as taught by Enloe, to prevent damage to the pad by absorption of water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635